Citation Nr: 0112064	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to service-connected left knee 
disability.  

2.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  The VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant. 

The veteran contends that his left knee disability is more 
severely disabling than the current thirty percent evaluation 
reflects as a result of such symptoms as pain, swelling and 
limitation of motion of the left knee.  The veteran also 
contends that service connection is warranted for right knee 
disability as secondary to the service connected left knee 
disability.  

With respect to the veteran's service connection claim, the 
Board notes that the record contains statements of J. 
Nastelin, M.D., dated in May 1998 and March 2000, reflecting 
her opinion that the veteran's right knee disability is at 
least in part due to gait disturbance caused by the veteran's 
service-connected left knee disability.  There is no 
indication in either of these statements that Dr. Nastelin 
based her opinion upon a review of all available records 
pertinent to the history of the veteran's bilateral knee 
disability.  Although a VA physician who examined the veteran 
in August 1998 and December 1999 concluded that the veteran's 
right knee disability is not related to the service-connected 
left knee disability, the physician did not provide the 
rationale for the opinion and it is not clear whether the 
physician had reviewed the veteran's claims folder before 
rendering the opinion.  

The Board further notes that additional records pertinent to 
the history of the veteran's bilateral knee disability appear 
to be available. 

With respect to the veteran's claim for an increased 
evaluation, the Board notes that the veteran's left knee 
disability was most recently examined by VA in December 1999.  
However, the examiner did not provide an adequate assessment 
of the functional impairment due to incoordination, weakened 
movement and excess fatigability on use.  Further, the 
examiner did not adequately assess functional loss due to 
pain, particularly functional loss during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45 (2000) and DeLuca v. Brown, 8 Vet. 
App. 202 

In light of these circumstances, the Board has concluded that 
further development is required to comply with the provisions 
of the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
have treated or evaluated him at any 
time since his discharge from 
service for disability of either 
knee.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
service-connected left knee 
disability and any current right 
knee disability.  Any necessary 
tests or studies, including X-rays, 
should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner, and the 
examination report should reflect 
that the claims file was reviewed. 

Based upon the examination results 
and a review of the claims folder, 
the examiner must provide an opinion 
with respect to any currently 
present right knee disability as to 
whether it is at least as likely as 
not that it was caused or 
chronically worsened by the service-
connected left knee disability.  If 
the examiner believes that the right 
knee disability was worsened by the 
veteran's left knee disability, the 
examiner should attempt to identify 
the extent of disability due to 
aggravation.  A complete rationale 
for all opinions expressed must be 
provided.  The examination report 
must be typed.

With respect to the veteran's 
service-connected left knee 
disability, the examiner should 
describe all symptomatology 
specifically due to the left knee 
disability, to include any evidence 
of chronic residuals consisting of 
severe painful motion or weakness in 
the affected extremity.  In 
reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the extent of 
any pain.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  The examiner should 
provide an opinion on the impact of 
the service-connected left knee 
disability on the veteran's ability 
to work.  

4.  Thereafter, the RO should review 
the claims file  and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000 Pub. L. No, 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should readjudicate the 
veteran's claims.  In readjudicating 
the service connection claim, the RO 
should consider Allen v. Brown, 7 
Vet. App. 439 (1995).  The RO should 
also consider whether the case 
should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration. 

5.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental 
statement of the case to the 
appellant and his representative, 
and they should be afforded an 
appropriate opportunity to respond.  
In addition, the veteran should be 
informed of the requirements to 
perfect an appeal with respect to 
any new issue addressed in the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




